             Case 5:17-cv-00220-LHK Document 1175-2 Filed 01/07/19 Page 1 of 4


     Mark D. Selwyn (SBN: 244180)
 1   WILMER CUTLER PICKERING
     HALE AND DORR LLP
 2   950 Page Mill Road
     Palo Alto, California 94304
 3   Telephone: (650) 858-6000
     Facsimile: (650) 858-6100
 4
     William F. Lee (pro hac vice)
 5   Joseph J. Mueller (pro hac vice)
 6   Mark A. Ford (pro hac vice)
     Timothy Syrett (pro hac vice)
 7   WILMER CUTLER PICKERING
     HALE AND DORR LLP
 8   60 State Street
     Boston, MA 02109
 9   Telephone: (617) 526-6000
     Facsimile: (617) 526-5000
10

11   Attorneys for Non-Party Intel Corporation

12                                 UNITED STATES DISTRICT COURT
13                              NORTHERN DISTRICT OF CALIFORNIA
14                                        SAN JOSE DIVISION
15
                                                     Case No. 5:17-cv-00220-LHK
16
      FEDERAL TRADE COMMISSION,                         DECLARATION OF TIMOTHY
17                                                      SYRETT ON BEHALF OF NON-
                             Plaintiff,                PARTY INTEL CORPORATION IN
18                                                    SUPPORT OF ITS ADMINISTRATIVE
                                                        MOTION SEAL CONFIDENTIAL
19                                                    INFORMATION PURSUANT TO L.R.
                v.                                              7-11 & 79-5
20
      QUALCOMM INCORPORATED, a
21    Delaware corporation,
                                                     Courtroom: 8, 4th Floor
                             Defendant.              The Honorable Lucy H. Koh
22

23

24

25

26

27

28    Case No. 5:17-CV-00220-LHK                  Syrett Declaration ISO Non-Party Intel’s
                                                  Administrative Motion to Seal Confidential
                                                  Information Pursuant to L.R. 7-11 & 79-5

     ActiveUS 171174428v.1
             Case 5:17-cv-00220-LHK Document 1175-2 Filed 01/07/19 Page 2 of 4


             I, Timothy Syrett, declare as follows:
 1

 2       1. I am a partner at the law firm of Wilmer Cutler Pickering Hale and Dorr LLP, counsel for

 3           non-party Intel Corporation (“Intel”) in the above-captioned litigation. I am licensed to

 4           practice law in the Commonwealth of Massachusetts and am admitted to practice pro hac
 5
             vice before the U.S. District Court for the Northern District of California. I am familiar
 6
             with the facts set forth herein and, if called as a witness, I could and would testify
 7
             competently to those facts under oath.
 8
         2. I respectfully submit this declaration in support of non-party Intel’s Administrative Motion
 9

10           to Seal Confidential Information Pursuant to Local Rules 7-11 and 79-5.

11       3. On January 6, 2019, pursuant to the Court’s December 13, 2018 Order (ECF No. 1003)
12           and instructions given at the Pretrial Conference, defendant Qualcomm Incorporated
13
             (“Qualcomm”) and plaintiff Federal Trade Commission (“FTC”) informed Intel of the trial
14
             exhibits produced by Intel that they anticipate presenting at trial on January 8, 2019.
15
         4. I have reviewed the Intel trial exhibits that Qualcomm and the FTC may present at trial on
16

17           January 8, 2019. Intel seeks to seal portions of seven of the twelve Intel exhibits that

18           Qualcomm and the FTC have identified as ones they may offer at trial on January 8, 2019.

19       5. Attached hereto as Exhibits 1-7 are the seven exhibits that Qualcomm and the FTC have
20           identified and of which Intel seeks to seal portions. Intel has marked for redaction portions
21
             of Exhibits 1-7 containing highly sensitive information, including concerning Intel’s
22
             business strategies, product plans or roadmaps, margins, pricing, cost structure, and
23
             specific financial targets. In the versions filed under seal, the portions Intel seeks to seal
24

25           are marked with red boxes (or in the case of QX0092, which already contains red boxes,

26           Intel has added orange boxes). The accompanying Proposed Order lists each page of each

27           exhibit on which Intel has marked information that it seeks to seal.
28    Case No. 5:17-CV-00220-LHK                   1   Syrett Declaration ISO Non-Party Intel’s
                                                       Administrative Motion to Seal Confidential
                                                       Information Pursuant to L.R. 7-11 & 79-5

     ActiveUS 171174428v.1
              Case 5:17-cv-00220-LHK Document 1175-2 Filed 01/07/19 Page 3 of 4


           6. Attached hereto with proposed redactions as Exhibit 1 is proposed trial exhibit JX0104
 1

 2            (INTEL-QCOMM008124586 – INTEL-QCOM008124656 1), containing a June 2015

 3            PowerPoint presentation entitled “5G CSD MCM Review.” This exhibit is designated

 4            “Intel Highly Confidential – Outside Attorneys’ Eyes Only” under the protective order in
 5
              this litigation.
 6
           7. Attached hereto with proposed redactions as Exhibit 2 is proposed trial exhibit JX0117
 7
              (INTEL-QCOM002458604 - INTEL-QCOM002458670), containing a 2016 PowerPoint
 8
              presentation entitled “ICDG PGBP Strategy Update.” This exhibit is designated “Intel
 9

10            Highly Confidential – Outside Attorneys’ Eyes Only” under the protective order in this

11            litigation.
12         8. Attached hereto with proposed redactions as Exhibit 3 is proposed trial exhibit QX0089
13
              (INTEL-QCOM000354039 - INTEL-QCOM000354044), contains a document entitled
14
              “Mobile Best in Class/14 nm Whitepaper.” This exbibit is designated “Intel Highly
15
              Confidential – Outside Attorneys’ Eyes Only” under the protective order in this litigation.
16

17         9. Attached hereto with proposed redactions as Exhibit 4 is proposed trial exhibit QX0092

18            (INTEL-QCOM007957504 - INTEL-QCOM007957535), containing a July 2015

19            PowerPoint presentation entitled “Mobile R&D Benchmarking.”                             This exhibit is
20            designated “Intel Highly Confidential – Outside Attorneys’ Eyes Only” under the
21
              protective order in this litigation.
22
           10. Attached hereto with proposed redactions as Exhibit 5 is proposed trial exhibit QX0094
23
              (INTEL-QCOM000487295 - INTEL-QCOM000487302), a September 2016 email
24

25
     1
       The Bates range for JX0104 provided by counsel for Qualcomm is INTEL-QCOM008124586 - INTEL-
26   QCOM008124663. The pages for bates range INTEL-QCOM008124657 - INTEL-QCOM008124663 consist of
     images from within the PowerPoint presentation that appear to have been generated as separate files during production
27   by Intel. Those pages are not included herein because they are duplicative of images within the PowerPoint found at
     INTEL-QCOM008124587 - INTEL-QCOM008124656.
28       Case No. 5:17-CV-00220-LHK                      2     Syrett Declaration ISO Non-Party Intel’s
                                                               Administrative Motion to Seal Confidential
                                                               Information Pursuant to L.R. 7-11 & 79-5

     ActiveUS 171174428v.1
             Case 5:17-cv-00220-LHK Document 1175-2 Filed 01/07/19 Page 4 of 4


             memorandum with the subject “7360 1$ [sic] Cost Challenge – Response.” This exhibit is
 1

 2           designated “Intel Highly Confidential – Outside Attorneys’ Eyes Only” under the

 3           protective order in this litigation.

 4       11. Attached hereto with proposed redactions as Exhibit 6 is proposed trial exhibit QX0095
 5
             (INTEL-QCOM002236311 - INTEL-QCOM002236327), containing a May 2017
 6
             PowerPoint entitled “ICE Multi-generational LTE Pricing Proposal.” This exhibit is
 7
             designated “Intel Highly Confidential – Outside Attorneys’ Eyes Only” under the
 8
             protective order in this litigation.
 9

10       12. Attached hereto with proposed redactions as Exhibit 7 is proposed trial exhibit CX1598

11           (INTEL-QCOM000420594 - INTEL-QCOM000420607), containing an email and a July
12           2015 Executive Office Review detailing the acquisition and integration of Via
13
             Technologies. This exhibit is designated “Intel Highly Confidential – Outside Attorneys’
14
             Eyes Only” under the protective order in this litigation.
15
     I declare under the penalty of perjury under the laws of the United States that the foregoing is true
16

17   and correct to the best of my knowledge.

18

19      Dated: January 7, 2019

20
                                                    By: /s/ Timothy Syrett
21                                                      Timothy Syrett
22

23

24

25

26

27

28    Case No. 5:17-CV-00220-LHK                    3   Syrett Declaration ISO Non-Party Intel’s
                                                        Administrative Motion to Seal Confidential
                                                        Information Pursuant to L.R. 7-11 & 79-5

     ActiveUS 171174428v.1
